 1

 2

 3

 4

 5

 6

 7

 8

 9
                        UNITED STATES DISTRICT COURT
10
                              DISTRICT OF NEVADA
11

12   UNITED STATES OF AMERICA,                Case No. 3:17-cr-00034-HDM-VPC
13                           Plaintiff,
          v.                                  ORDER
14
     JAMES NICOLAS CANNEL,
15
                             Defendant.
16

17        The Probation Department has opposed early termination of

18   supervised release at this time. Accordingly, the defendant’s

19   request for early termination is denied without prejudice to renew

20   at a later date.

21        IT IS SO ORDERED.

22        DATED: This 2nd day of December, 2019.
23

24                                   ____________________________
                                     UNITED STATES DISTRICT JUDGE
25

26

27

28


                                          1
